Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/08/2022.
Applicant's election with traverse of Group I (claims 1-15) is acknowledged.  The traversal is on the ground(s) that the product of Group I cannot be used in a different process of use that is different from Group II. Further stating that the process of Group II does not “purposefully” ignite a flammable gaseous mixture, and so the alternate use of Group I of a safety casing for an object prone to catch fire, is the same as the process of use of Group II.  This is not found persuasive because the method of Group II discloses a positively recited step for “igniting a flammable gaseous source in the enclosed volume”. Therefore, there is a clear distinction between an apparatus for an enclosure that provides passive protection for a product that is prone to ignition (Group I) and a process for containing an ignition of an object that is purposefully ignited, as claimed in Group II.  
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Species 1 (Fig 4A) is acknowledged.  The traversal is on the ground(s) that Figs 4A and 4B are part of the same embodiment. This is found persuasive. Examiner will now interpret Species 1 as encompassing Figs 4A and 4B. 
Claims 1-15 are hereby examined; claims 16-20 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 discloses: “wherein the enclosed volume of the ignition suppressing enclosure is surrounded by an exterior combustible environment also containing the flammable gaseous mixture”. It is unclear how an enclosed volume inside the enclosure is also surrounded by an exterior combustible environment. This renders the claim indefinite. Based on disclosure, the exterior combustible environment (designated as 40 in the drawings) surrounds the enclosure 20, not the “enclosed volume” 28. As such, for examination purposes, Examiner will interpret this limitation as: wherein the ignition suppressing enclosure is surrounded by an exterior combustible environment also containing the flammable gaseous mixture; which mirrors the language on Par 0020 of Applicant’s specification. Applicant is advised to amend the claim as such.
	Claims 2-15 are indefinite for depending on claim 1.
Claim 6 discloses: wherein a length of the individual vent path is expressed as:             
                L
                =
                200
                S
                
                    
                        D
                    
                    
                        H
                    
                    
                        2
                    
                
            
          wherein L represents the length, S represents a flame speed, and DH represents the hydraulic diameter.  However, the Specification does not disclose this exact equation per say. Instead, it discloses a relation between a critical quenching diameter of 1 mm and the length of the vent path as             
                L
                >
                200
                S
                
                    
                        D
                    
                    
                        H
                    
                    
                        2
                    
                
            
        . Therefore, the scope of the claim is unknown, since the specification discloses a different relation to what is being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manahan et al (U.S. 2010/0284150).
Regarding claim 1, Manahan teaches an ignition suppressing enclosure (100) configured to contain an ignition source (Par 0003 discloses the enclosure being used to contain “any possible sources of ignition”), the ignition suppressing enclosure comprising: 
a body portion (housing 102) defining an inner surface (inner surface of 102, defined inside cavity 102e), an outer surface (outer surface of 102), and an enclosed volume (cavity 102e) containing a flammable gaseous mixture (the enclosure is disclosed as “sealed” to the outside environment, as disclosed at least in Pars 0003 and 0036; therefore, it is deemed capable of housing a flammable gaseous mixture; Examiner notes that the claim is directed at an enclosure configured to contain an ignition source, therefore the materials housed in the enclosure have limited patentable weight, since any enclosure can house any given object or gas depending on its intended purpose) and sized to contain the ignition source (Par 0003 discloses fully containing any possible sources of ignition; therefore it is sized as claimed), wherein the ignition suppressing enclosure is surrounded by an exterior combustible environment also containing the flammable gaseous mixture (the enclosure device of Manahan is deemed capable of being placed in an environment that contains a flammable gaseous mixture, since it is disclosed as being sealed; Examiner notes that the claim is directed at an enclosure configured to contain an ignition source, therefore the materials present outside the enclosure have limited patentable weight, since any enclosure can be placed on an environment that contains flammable gaseous materials, depending on its intended purpose and where the device is placed for use); and 
one or more vent paths (paths defined by channels inside filters 130 and 150, as disclosed in Par 0029) that extend between the inner surface and the outer surface of the body portion (as seen in Fig 4, the filters communicate between the inner surface and outer surface of the enclosure), wherein an individual vent path of the one or more vent paths includes an effective diameter (disclosed as pore size) based on at least a minimum ignition energy of the flammable gaseous mixture, and wherein the effective diameter (diameter of each channel within the filters) of the individual vent path is selected to quench a flame that occurs within the enclosed volume of the ignition suppressing enclosure (as disclosed in Par 0031, the filter channels, i.e. vent paths, are sized to directly correlate to cooling performance of the enclose, and are have varying configurations to meet hazardous location requirements; therefore, the vent paths are sized to quench a flame that occurs within the enclosure, as claimed).  
Regarding claim 2, Manahan teaches the ignition suppressing enclosure of claim 1, wherein the effective diameter is a hydraulic diameter of the individual vent path (the diameter of the channels inside each of the vents is considered a hydraulic diameter, since the channels are designed to handle fluid, thus meeting the common definition of a “hydraulic diameter”).  
Regarding claim 3, Manahan teaches the ignition suppressing enclosure of claim 2, wherein the hydraulic diameter of the individual vent path is less than a critical quenching diameter of the individual vent path (as disclosed in Par 0032, the vent paths of the filters are configure with an adequate diameter to arrest a flame so as to contain any explosion in the enclosure; It is understood from Applicant’s own disclosure, Par 0025, that the “critical quenching diameter” is directly proportional to a minimum ignition energy of the ignition source, and that it is empirically determined based on the specific type of ignition source; Therefore, since Manahan teaches vents with diameters sized to arrest a flame depending on different of explosions, it is deemed as having a hydraulic diameter as claimed).  
Regarding claim 4, Manahan teaches the ignition suppressing enclosure of claim 3, wherein the critical quenching diameter of the individual vent path is directly proportional to a minimum ignition energy of the flammable gaseous mixture (as stated in rejection of claims 2 and 3, the size of the vent path diameters is proportional to the ignition energy of the ignition source) (Furthermore, it seems this claim is claiming the general definition of what a quenching diameter is; Therefore, this claim has no patentable weight, since the common definition of a quenching diameter is: the critical distance in a tube at which a flame will not propagate; as such, it is understood in the art that a critical quenching diameter is directly proportional to a minimum ignition energy of an ignition source).  
Regarding claim 7, Manahan teaches the ignition suppressing enclosure of claim 2, wherein a cross-sectioned area of the individual vent path includes a round profile, a rectangular profile, or a square profile (Par 0034 discloses a process of making the vent paths of the filters, wherein the profiles can be circular, square or rectangular).  
Regarding claim 8, Manahan teaches the ignition suppressing enclosure of claim 1, wherein the effective diameter is a maximum pore size of the individual vent path (the effective diameters of the vent paths are disclosed as pore sizes, see for example Par 0029).  
Regarding claim 9, Manahan teaches the ignition suppressing enclosure of claim 8, wherein a sphere having a diameter equal to the maximum pore size is configured to pass through the individual vent path (the diameters of the vent paths are designed with the use of small bronze balls that dictate the diameter of the bores of each vent path, as disclosed in Par 0034; Therefore, a sphere having an equal diameter to the pore size will be able to pass through the vent path; This is further seen in Figs 5-6 where the cross-section of the vent paths is constant throughout its length, thus a sphere with equal diameter will be able to pass through the vent paths).  
Regarding claim 11, Manahan teaches the ignition suppressing enclosure of claim 8, wherein the one or more vent paths include passages extending in a circuitous direction between the inner surface and the outer surface of the body portion of the ignition suppressing enclosure (as seen in Fig 6, the vent paths can be non-linear, thus meeting the common definition of “circuitous”, which is understood to mean: a route longer than the most direct way, i.e. non-linear).  
Regarding claim 13, Manahan teaches the ignition suppressing enclosure of claim 1, wherein the one or more vent paths are positioned perpendicular with respect to the inner surface and the outer surface of the body portion of the ignition suppressing enclosure (as shown below, there is at least one vent path that is perpendicular with respect to the inner and outer surfaces).  

    PNG
    media_image1.png
    375
    620
    media_image1.png
    Greyscale

Regarding claim 14, Manahan teaches the ignition suppressing enclosure of claim 1, wherein the one or more vent paths include one or more bends (as seen in Fig 6, the vent paths have bends).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manahan et al (U.S. 2010/0284150).
Regarding claim 5, Manahan teaches the ignition suppressing enclosure of claim 2, wherein the individual vent path includes a critical quenching diameter of one millimeter (since the quenching diameter is disclosed as dependent on the minimum ignition energy of a given ignition source, this limitation is deemed circumstantial, as it depends on the type of ignition source present inside the enclosure; Therefore, it is not a positively recited limitation).
Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable diameter size for the vents, including one millimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Manahan discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable diameter for the vent paths to function as desired. Finally, changes in diameter affect the characteristics of the explosion proof enclosure (as disclosed in Pars 0029-0030 of Manahan), i.e. diameter size is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different diameters to meet any desired quenching characteristic depending on the type of ignition source.
Regarding claim 15, Manahan teaches the ignition suppressing enclosure of claim 1, wherein the flammable gaseous mixture includes a minimum ignition energy of at least 15 microjoules (Examiner notes that the claim is directed at an enclosure configured to contain an ignition source, therefore the materials housed in the enclosure have limited patentable weight, since any enclosure can house any given object or ignition source depending on its intended purpose; therefore, since the prior art teaches all of the claimed structure, the enclosure is deemed capable of housing an ignition source with a minimum ignition energy of at least 15 microjoules).
Alternatively, it would’ve been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable material for the enclosure so that it can withstand a minimum ignition energy of 15 microjoules, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07). Since the prior art teaches all of the claimed structure, finding the optimal materials for adequate use is considered an obvious design choice. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Manahan et al (U.S. 2010/0284150) in view of Limbacher et al (U.S. 2015/0060465).
Regarding claim 10, Manahan teaches the ignition suppressing enclosure of claim 8. However, Manahan does not teach the enclosure wherein the body portion of the ignition suppressing enclosure has a mesh structure including a plurality of randomly dispersed pores that are supported by a plurality of struts.  
Limbacher teaches a housing for a flameproof encapsulation wherein an enclosure (10) has a body portion (10a-10d) having a mesh structure (porous body 20, which makes up the body portion, as seen in Fig 2 and disclosed in Par 0058) including a plurality of randomly dispersed pores (20 is disclosed as a porous body) that are supported by a plurality of struts (defined by fibers 29, as seen in Fig 9). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manahan to incorporate the teachings of Limbacher to provide a porous mesh structure in the body portion of the enclosure because this serves as a flow-through device for providing a gas exchange connection between the interior of the housing and the surrounding area. This connection can serve the purpose of balancing the pressure difference between the interior of the housing and the surrounding area, which appears due to temperature changes. Additionally, the gas exchange connection through the gas-permeable porous body ensures that the pressure on the housing is limited in the event of an explosion inside the housing. The porous body thereby represents a gas-permeable barrier, which does not allow for flames and sparks or the like to escape out of the interior of the container to the outside (as disclosed in Par 0002 of Limbacher). 
Regarding claim 12, Manahan teaches the ignition suppressing enclosure of claim 11. However, Manahan does not teach the enclosure wherein the one or more vent paths are fluidly interconnected with one another.  
Limbacher teaches a housing for a flameproof encapsulation wherein an enclosure (10) has a body portion (10a-10d) having a mesh structure (porous body 20, which makes up the body portion, as seen in Fig 2 and disclosed in Par 0058) in which one or more vent paths are fluidly interconnected with one another (as seen in Fig 8 and 9).
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Manahan to incorporate the teachings of Limbacher to provide one or more vent paths fluidly connected to one another, i.e. a porous body, because a porous body represents a gas-permeable barrier, which does not allow for flames and sparks or the like to escape out of the interior of the container to the outside (as disclosed in Par 0002 of Limbacher), which would be beneficial to the device of Manahan to further improve pressure stabilization and to prevent excess pressure built up in the enclosure in the case of an explosion. 

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Examiner asserts that the prior art does not teach the relation of path length, hydraulic diameter and flame speed expresses as:                     
                        L
                        =
                        200
                        S
                        
                            
                                D
                            
                            
                                H
                            
                            
                                2
                            
                        
                    
                  wherein L represents the length, S represents a flame speed, and DH represents the hydraulic diameter. However, 112(b) rejection needs to be addressed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752